Citation Nr: 0115613	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  01-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to August 17, 1993, 
for a grant of a total disability evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  In December 1999, the RO granted 
service connection for schizophrenia, evaluated as 70 percent 
disabling.  The RO further determined that a total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU) was warranted for schizophrenia.  The 
RO assigned an effective date for TDIU of August 17, 1993.  
The veteran filed a notice of disagreement with the RO's 
assigned effective date for TDIU.  In August 2000 the RO 
denied this claim.  The veteran has appealed.  


FINDINGS OF FACT

1.  In a decision dated April 15, 1993, the Board denied a 
claim that new and material evidence had been presented to 
reopen a claim for service connection for schizophrenia.  

2.  A formal claim for service connection for schizophrenia 
was received on August 17, 1993.  

3.  In a decision, dated in December 1999, the RO granted 
service connection for schizophrenia, and assigned an 
effective date for service connection of August 17, 1993; the 
RO also granted TDIU, and assigned an effective date for TDIU 
of August 17, 1993.  





CONCLUSIONS OF LAW

1.  The Board's April 1993 decision, which denied a claim 
that new and material evidence had been presented to reopen a 
claim for service connection for schizophrenia, was final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).  

2.  The legal criteria for an effective date prior to August 
17, 1993 for TDIU have not been met.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999),  withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the August 2000 rating decision that the evidence 
did not show that he had met the relevant criteria for an 
earlier effective date for TDIU.  That is the key issue in 
this case, and the rating decision, as well as the statement 
of the case (SOC), informed the appellant of the relevant 
laws and regulations.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussion in the rating 
decision and the SOC sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This claim is for an earlier effective date for 
TDIU.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
therefore finds that VA has done everything reasonably 
possible to assist him and that there is sufficient evidence 
of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran argues that he is entitled to an effective date 
prior to August 17, 1993 for TDIU.  He essentially argues 
that the correct effective date should be one year prior to 
the date of receipt of his claim (i.e., one year prior to 
August 17, 1993).  

A review of the veteran's adjudicative history shows that the 
RO denied a claim for service connection for schizophrenia in 
May 1973.  The veteran appealed, and in June 1976 the Board 
denied the claim.  The Board's decision was final.  See 
38 U.S.C.A. § 7104(b).  The veteran subsequently filed to 
reopen his claim for schizophrenia, and in a decision, dated 
in March 1979, the RO determined that no new and material 
evidence had been presented to reopen the claim.  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  The RO denied an identical claim in 
December 1991.  The veteran appealed, and in a decision dated 
April 15, 1993, the Board denied the claim that new and 
material evidence had been presented to reopen a claim for 
service connection for schizophrenia.  The Board's decision 
was final.  See 38 U.S.C.A. § 7104(b).  

On August 17, 1993, the veteran filed to reopen his claim for 
service connection for schizophrenia.  In October 1993, the 
RO denied the claim, and the veteran appealed.  In July 1999, 
the Board reopened and remanded the claim.  In a decision, 
dated in December 1999, the RO granted service connection for 
schizophrenia, and granted TDIU.  The RO assigned an 
effective date of August 17, 1993 for both service connection 
for schizophrenia, and for TDIU.  The veteran appealed the 
issue of entitlement to an effective date prior to August 17, 
1993 for TDIU.  In August 2000, the RO denied the claim.  

The veteran's only service-connected disability is 
schizophrenia and his TDIU was based on the evaluation for 
this disability.  Therefore, as a matter of law, the 
effective date for the veteran's TDIU may not precede the 
date of service connection for his schizophrenia.  Under the 
circumstances, the Board will first determine the correct 
effective date for service connection for schizophrenia, 
followed by a determination of the correct effective date for 
TDIU.  

The effective date of an evaluation and entitlement of an 
award of compensation based on a claim reopened after final 
disallowance will be the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii).  The 
effective date of an award of disability compensation based 
on a reopened claim under the provisions of 38 C.F.R. 
§§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).  

As previously stated, the Board denied a claim for 
schizophrenia in April 1993.  The Board's decision was final.  
On August 17, 1993, the RO received the veteran's claim that 
new and material evidence had been received to reopen his 
claim for schizophrenia.  Given the Board's final April 1993 
denial, the veteran's claim for schizophrenia received in 
August 1993 was a "reopened" claim.  See 38 C.F.R. 
§ 3.160(e) (2000).  As a reopened claim, the earliest date 
for which service connection for schizophrenia could be 
granted is the date of receipt of the veteran's claim, which 
is August 17, 1993.  See 38 C.F.R. §§ 3.160(e), 
3.400(q)(1)(ii), (r).  

With regard to the effective date for TDIU, the Board again 
points out that the RO's grant of TDIU was based on its grant 
of service connection for schizophrenia, which is the 
veteran's only service-connected disability.  The Board 
further notes that the veteran never filed a claim for TDIU.  
Rather, the RO raised the TDIU issue sua sponte after 
granting service connection for schizophrenia and assigning a 
70 percent evaluation.  Only at this point were the criteria 
for TDIU at 38 C.F.R. § 4.16(a) satisfied.  In other words, 
the TDIU issue was inchoate and remained as an underlying 
issue until a final decision on the question of service 
connection was issued.  See In the Matter of the Fee 
Agreement of Mason, 13 Vet. App. 79, 87 (1999).  As 
previously stated, under the circumstances, as a matter of 
law the effective date for the veteran's TDIU may not precede 
the date of service connection for his schizophrenia.  Also 
as previously stated, the correct effective date for service 
connection for schizophrenia is August 17, 1993.  
Accordingly, the Board finds that there is no basis upon 
which to grant entitlement to an effective date prior to 
August 17, 1993 for TDIU, and the claim must be denied.  

As a final matter, in arguing that an effective date of one 
year prior to receipt of his service connection claim (i.e., 
August 17, 1992) is appropriate, it appears that the veteran 
may be intending to assert that the provisions of 38 U.S.C.A. 
§ 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) (2000) 
are for application.  These provisions allow for an effective 
date for an increased rating claim of up to one year prior to 
the receipt of the claim.  While it is true that a TDIU claim 
may be considered a type of increased rating claim in some 
cases, see e.g., Norris v. West, 12 Vet. App. 413, 420 
(1999), the U.S. Court of Appeals for Veterans Claims has 
noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable to TDIU claims only where 
service connection has previously been established for the 
underlying condition or conditions.  See Suttman v. Brown, 5 
Vet. App. 127, 136 (1993) (emphasis added).  In this case, 
TDIU was granted following receipt of the veteran's claim for 
service connection for schizophrenia on August 17, 1993.  
TDIU was granted only after this disability was evaluated as 
70 percent disabling.  Therefore, the Board finds that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) may not 
serve as a basis for an earlier effective date for TDIU in 
this case.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to August 17, 1993 for 
TDIU is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

